Citation Nr: 1819538	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-62 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to a disability rating in excess of 10 percent for a left ear hearing loss disability.

6.  Entitlement to a disability rating in excess of 10 percent for a low back disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his roommate, M. L.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement service connection for glaucoma, entitlement to an increased rating for a low back disability, and entitlement to an increased rating for a left ear hearing loss disability (now service-connected as a bilateral hearing loss disability) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A March 1986 rating decision denied service connection for a right ear hearing loss disability; the Veteran did not timely appeal this denial, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right ear hearing loss disability.

3.  The preponderance of the evidence demonstrates that the Veteran was exposed to acoustic trauma during service and that symptoms of his currently diagnosed right ear hearing loss disability have been continuous during and since discharge from active duty service.

4.  The competent and probative evidence of record does not demonstrate that the Veteran's colonic polyps, status post hemicolectomies, began in or are etiologically related to his active duty service.

CONCLUSIONS OF LAW

1.  The March 1986 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a right ear hearing loss disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for a right ear hearing loss disability have been met.  38 U.S.C. §§ 1101, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

4.  The criteria for entitlement to service connection for colonic polyps, status post hemicolectomies, have not been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

Legal Criteria 

Claims to Reopen

Generally, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105 (2012).

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the Court has also held that the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

Claims for Service Connection 

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic diseases, including sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

Claim to Reopen Service Connection for a Right Ear Hearing Loss Disability

Entitlement to service connection for a right ear hearing loss disability was denied in March 1986 unappealed rating decision.   The claim was denied because the evidence failed to show that the Veteran's diagnosed right ear hearing loss disability was related to service.  The Veteran did not file any statement indicating disagreement with the March 1986 decision or submit any additional relevant evidence within the appeal period.  In June 2015, the Veteran filed a claim to reopen his claim for service connection for a right ear hearing loss disability and in August 2015, the RO determined that no new and material evidence was received to reopen the claim.

The relevant evidence of record at the time of the March 1986 rating decision included the Veteran's service treatment records, VA treatment records, and private treatment records.  This evidence demonstrated that the Veteran had a diagnosis of a right ear hearing loss disability under VA regulation; however, the RO determined there was no competent evidence linking his right ear hearing loss disability to his active duty service.

Evidence added to the record subsequent to the March 1986 rating decision consists of, in pertinent part, the Veteran's testimony at a December 2017 hearing before the Board.  The Board finds this evidence is new because the Veteran provided information which was not before adjudicators at the time of the March 1986 rating decision and also finds that the evidence is material because it raises a reasonable possibility of substantiating the Veteran's claim as it supports a nexus between his right ear hearing loss disability and his active duty service.

Accordingly, reopening of the claim is in order.

Service Connection for a Right Ear Hearing Loss Disability

The Veteran has asserted that he has a right ear hearing loss disability as a result of acoustic trauma sustained in active service.  Service connection is already in effect for a left ear hearing loss disability.

At the outset, the Board notes that throughout the period of the claim, the Veteran has had a current diagnosis of a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

The Board also finds competent and credible evidence of noise exposure during service.  Specifically, the Veteran reported exposure to hazardous noise in the form of large and small arms fire, and the Board finds that his reports of noise exposure are credible and are also consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a).  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.

Accordingly, the Board turns to whether there is a causal relationship between the Veteran's currently diagnosed right ear hearing loss disability and his exposure to acoustic trauma during service.  

Service treatment records are silent for complaints of or treatment for right ear hearing loss.  Regardless, the Veteran has reported that he first experienced decreased right ear hearing acuity during active service and that his symptoms have persisted since that time. 

At a September 1961 pre-induction examination, the Veteran was given a whispered voice test which was 15/15.  

At a December 1962 examination, an audiogram was performed and pure tone thresholds, in decibels, for the right ear were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
--
10

An audiogram was also performed at the Veteran's examination for separation purposes in July 1963, and pure tone thresholds, in decibels, for the right ear were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20

While the July 1963 audiogram does not reflect that the Veteran had a right ear hearing loss as defined by VA regulation, it does demonstrate that there were significant threshold shifts.  

Following separation from active duty service, the Veteran did not experience any post-service civilian occupational or recreational noise exposure.  The next audiogram of record, dated November 1976, reflects that the Veteran had a diagnosis of a right ear hearing loss disability under VA regulation.  

The Board finds there is credible and competent evidence of exposure to acoustic trauma while in service, the Veteran has a current right ear hearing loss disability as defined by VA regulation, and symptoms of this chronic disability began in and have been continuous since discharge from service.  See 38 C.F.R. § 3.303(b).  The Veteran's hearing was normal at entrance to service when a whispered voice test was administered and his hearing worsened during his active duty service, as demonstrated by the differences in pure tone threshold readings in December 1962 and July 1963.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right ear hearing loss disability is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Colon Cancer

The Veteran is claiming service connection for colon cancer.  A review of the medical evidence of record does not reflect that the Veteran has or has ever had cancer of the colon.  

Service treatment records do not demonstrate any symptoms, treatment, or complaints for any colon or digestive abnormalities.  However, in 1986 and in 2008, the Veteran was found to have colonic polyps and underwent right colon hemicolectomies.  

At his hearing before the Board, the Veteran did not provide any reasons for why he believes he has a colonic disability that is related to his active duty service.  The first evidence of a disability affecting the colon was found in 1986, over 25 years following the Veteran's separation from active duty service, which weighs heavily against his claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Based on the foregoing, the Board finds that there is no evidence that the Veteran's colon polyps, status post hemicolectomies, may be related to service; therefore, an examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Board has considered the Veteran's statements and notes that while he is competent to provide information regarding symptoms he experiences, he has not demonstrated that he has the requisite medical education, experience, and training to diagnose a condition such as colon cancer or to provide an opinion as to the etiology of any disability.  See 38 C.F.R. § 3.159.  The preponderance of the evidence is against his claim for service connection, and it must be denied.

VA's Duties to Notify and Assist

With respect to the Veteran's claim for service connection for colon cancer, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran's claim was filed as a "fully developed claim" pursuant to the Secretary's program to expedite VA claims.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, the Veteran's and VA's respective duties for obtaining such evidence, and information regarding how VA assigns disability ratings and effective dates.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran has not been afforded a VA examination in connection with his claim, the Board finds one is not required.  As noted, there are no complaints of or treatment for digestive or colonic symptoms during service; the first evidence of complaints of or treatment for a disability affecting the colon is more than 25 years after the Veteran's separation from service.  The only evidence of a link between the Veteran's claimed disability and service has been his own assertion; under current case law, such a bare assertion standing alone does not suffice to trigger the duty to obtain an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf. McLendon, 20 Vet. App. at 81.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right ear hearing loss disability is reopened.

Service connection for a right ear hearing loss disability is granted.

Service connection for colon polyps, status post hemicolectomies, is denied.


REMAND

Service Connection for Glaucoma

At his hearing before the Board, the Veteran testified that he had problems with his eyes since he was a kid.  An eye examination performed at his September 1961 pre-induction examination revealed only a diagnosis of hyperopia (nearsightedness).  Service treatment records contain a December 1961 physical profile for poor vision and amblyopia.  A December 1962 examination report documents astigmatism, hyperopia, and amblyopia and a July 1963 examination report notes amblyopia.  A November 1994 VA general medical examination notes left eye strabismus.

VA medical records demonstrate borderline glaucoma tests beginning in 2001; glaucoma was officially diagnosed in approximately 2005.  

No medical examination has been performed and no medical opinion has been obtained to determine the etiology of the Veteran's currently diagnosed glaucoma.  An examination is required when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence for VA to make a decision on the claim.  See McLendon, 20 Vet. App. at 81 (2006).  The Board is mindful that it cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Given the in-service evidence of ocular abnormalities and the Veteran's current diagnosis of glaucoma, the Board finds a remand is necessary to obtain a medical opinion.

Increased Rating for a Low Back Disability

At his December 2017 hearing before the Board, the Veteran, through his representative, indicated that his low back disability had worsened since it was last evaluated at a July 2015 VA examination.  The evidence also demonstrates that the Veteran has complained of neurological symptoms affected his lower extremities.  Accordingly, on remand, the Veteran must be afforded the appropriate VA spine and peripheral nerve examinations to determine the current severity of his low back disability and any associated neurological manifestations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Increased Rating for a Bilateral Hearing Loss Disability

In the instant decision, the Board has granted service connection for a right ear hearing loss disability.  The Veteran previously disagreed with the rating assigned for his left ear hearing loss disability, perfecting the appeal of that issue to the Board.  While a contemporaneous examination is of record, because the Board is granting service connection for a hearing loss disability in the right ear, the Veteran is now service connected for hearing loss in both ears.  A rating for hearing loss is considerably different when both ears are service-connected versus when one ear is service-connected; therefore, the issue of a compensable rating for a bilateral hearing loss disability must be remanded so that the AOJ may consider this issue in the first instance.

Additionally, while this case is in remand status, all outstanding VA treatment records must be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Adjudicate the claim for an initial compensable rating for bilateral hearing loss.

3.  Obtain an opinion regarding the etiology of the Veteran's glaucoma.  The medical professional must be provided with and review the entire claims file.  

Following a complete review of the evidence of record, the medical professional is requested to determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's glaucoma began in or is etiologically related to his active duty service.

A complete rationale for this opinion is required.  Citation to accepted medical literature would be of great assistance to adjudicators.  If the examiner cannot provide this opinion without resorting to speculation, he or she must explain why this is so.

If, for any reason, the Veteran fails to report for his examination, the examiner must provide the requested opinion based on the evidence of record.

4.  Afford the Veteran a VA spine examination AND a VA peripheral nerves examination to determine the current severity of his low back disability, to include consideration of whether he has any associated neurological manifestations.  

A complete rationale for all opinions requested in the most recent Disability Benefits Questionnaires (DBQs) is required.  If the examiner cannot provide any opinion without resorting to speculation, he or she must explain why this is so.

5.  The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


